DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                   EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brett E. Sylvester on 2021/09/09.
In conversation with applicant’s representative the agreement for the amendments of independent claims 1, 31 and 37 is reached.  As result of amendments claims 42 and 47 are cancelled.  Claims 2, 38 and 40 are, already, cancelled.
Claims 1, 3-37, 39, 41, 43-46 and 48-50 are subject to examination.  The amendments of the above-mentioned claims are as follows;

Claim 1 is amended on line 6 by substituting the term “1.0x10-10 to 1.0x10-7” with the term “1.0x10-8 or less”. 
Claim 1 is amended on line 7 by replacing the term “1.0x10-4” with the term  “1.0x10-7”.
Claim 31 is amended on line 6 by substituting the term “1.0x10-10 to 1.0x10-4” with the term “1.0x10-8 or less”. 
“1.0x10-10 to 1.0x10-4” with the term “1.0x10-8 or less-7”.
Claim 37 is amended on line 11 by substituting the term “1.0x10-4” with the term  “1.0x10-7”.

                                         Election/Restrictions
Claim 1-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23-30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 23-30 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2020/12/14 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter

Claims 1, 3-37, 39, 41, 43-46 and 48-50 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record,  Oie teaches a liquid semiconductor device cleaning composition comprising a fluorine containing compound such as sodium fluoride, potassium fluoride or cesium fluoride in the amount of 0.01-4.5%; [ 0027, 0041, 0044], a corrosion inhibitor (such as pyrazole) in the amount of 0.005-10%; [abstract, 0029, 0116, claim 4], a calcium compound such as calcium hydroxide and calcium carbonate in the amount of 0.000001 w% (or 10 ppb) to 0.5 w%; [0046, 0052]. 
According to pervious examinations and based on the instant amendments of independent claims 1, 31 and 37 and thus much more limited scope of the claims, the prior art(s) of record (singly or in combination) no longer render the quantitative ratios of “calcium / fluorine compound”, “calcium / corrosion inhibitor” and “lead / inorganic acid” obvious which is the reason for the allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






                                       Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2021/09/09